UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2020


TERRY GOODEN,

                    Plaintiff - Appellant,

             v.

U.S. NAVY/U.S. MARINE CORPS; ROBERT B. NELLER, U.S. Marine Corps,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00188-RBS-RJK)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Gooden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Gooden appeals the district court’s order dismissing his civil action with

prejudice pursuant to 28 U.S.C. § 1915(e)(2) (2018). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Gooden v. U. S. Navy/U.S. Marine Corps, No. 2:19-cv-00188-RBS-RJK (E.D. Va. July 24,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2